Citation Nr: 0816126	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  02-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


INTRODUCTION

The veteran served on active duty from March 1988 to June 
1989. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a February 2004 decision, the Board concluded that new and 
material evidence had not been received to reopen the claim 
for service connection for a psychiatric disorder, and denied 
the appeal.  The Veteran appealed to the Court of Appeals for 
Veterans Claims (Court).  In June 2006, the Court remanded 
this appeal so that the veteran could be provided with proper 
notification in compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, codified at 38 U.S.C.A. § 5103(a). In January 
2007 and August 2007, the Board remanded the appeal 
instructing the RO to ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A were fully satisfied, and directed the attention of 
the RO to the requirements of Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The appeal has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1. A June 1990 rating decision denied the veteran's claim for 
service connection for a psychiatric disorder on the basis 
that no chronic psychiatric disability was related to the 
veteran's military service and that a personality disorder is 
not a disability in the laws providing for compensation 
benefits.

2. The veteran was notified of the June 1990 decision in a 
letter dated in October 1990; he did not file an appeal with 
respect to the June 1990 rating decision.

3. The veteran attempted to reopen his claim for service 
connection in February 1995; a January 1996 rating decision 
found that new and material evidence had not been received to 
reopen the claim for service connection for a psychiatric 
condition.

4. The veteran was notified of the January 1996 rating 
decision by a letter dated later that month; he did appeal 
that determination.

5. The veteran attempted to reopen his claim for service 
connection for a psychiatric disability in November 1999.

6. Since the January 1996 rating decision, no new evidence 
has been submitted into the record.


CONCLUSIONS OF LAW

1. The June 1990 rating decision that originally denied 
service connection for a nervous condition is final.  38 
U.S.C.A. § 7105 (West 2002).

2. The January 1996 RO decision that did not reopen the claim 
for service connection for a psychiatric disorder is final. 
38 U.S.C.A. § 7105 (West 2002).

3. New and material evidence has not been received to reopen 
the claim for service connection for a psychiatric 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 29, 1990 rating decision denied service connection for 
a mental disorder on the basis that a chronic acquired 
psychiatric disability was not incurred or aggravated during 
the veteran's active military service and that the veteran 
had a personality disorder, which is not considered a 
disability.  38 C.F.R. § 3.303(c). The veteran was notified 
of the June 1990 decision by a letter in October 1990.

The veteran attempted to reopen his claim in February 1995.  
Additional evidence received included a February 1995 VA 
hospital discharge summary showing that he was treated for an 
adjustment disorder with depressed mood and a personality 
disorder. A February 1995 private treatment report was also 
received showing that the veteran had a diagnosis of major 
depressive episode and dysthymic disorder in addition to a 
personality disorder, not otherwise specified.  In January 
1996, the RO found that no new and material evidence had been 
received to reopen a claim for service connection for a 
psychiatric condition and so notified the veteran by a letter 
dated later that month.  The veteran did not appeal either of 
these decisions.


This appeal arises from a November 1999 letter from the 
veteran's attorney to the RO, in which he argued that the 
veteran was entitled to a rating decision on his original 
claim for service connection for depression and adjustment 
mood disorder, and a December 2000 rating decision in which 
the RO denied service connection for depression and for 
adjustment disorder.  In a February 2004 decision, the Board 
construed the issue on appeal as that of whether new and 
material evidence had been received to reopen the claim for 
psychiatric disability, in light of the previous denials of 
claims for service connection for psychiatric disability in 
1990 and 1996.  In its June 2006 memorandum decision, the 
Court agreed with the veteran's argument that his new and 
material evidence claim should be remanded for further 
consideration of VA's duty to notify the claimant.  Thus, it 
is clear that the Court has concluded, and the appellant's 
attorney agrees, that the issue before the Board is one 
concerning reopening a previously denied claim.  

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed. 38 U.S.C.A. § 5108 (West 2002).  The Board 
acknowledges that the definition of new and material evidence 
was modified concerning claims received on or after August 
29, 2001. 66 Fed. Reg. 45,620 (August 29, 2001).  The 
definition applicable to the present appeal provides that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

In this case, no new evidence has been received into the 
record since the January 1996 rating decision. No new 
arguments pertaining to new and material evidence have been 
articulated. Nothing has been received to tend to prove the 
merits of the veteran's claim for service connection.  
Consequently, nothing of significant has been received to 
require a review of all the evidence in order to fairly 
decide the claim.


As indicated above, there has been a significant change in 
the law since the current claim was filed. On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The final rule implementing the VCAA 
was published on August 29, 2001. 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)). These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim, defined to include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

During the pendency of the veteran's appeal, the Court issued 
a decision regarding the notice requirements associated with 
claims to reopen. VA must notify a claimant of the evidence 
that is needed to reopen the claim as well as the evidence 
that is needed to establish entitlement to the underlying 
claim. More specifically, the RO must provide notice as to 
what evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
case, section 5103(a) notice was not provided to the claimant 
prior to the December 2000 decision that is the subject of 
this appeal.  The Court acknowledged in Pelegrini at 120 that 
where the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
In this case, the December 2000 decision was soon after the 
effective date of the change in law, and the veteran has 
since been given appropriate notice, followed by a 
supplemental statement of the case. 

As noted above, the Court agreed with the claimant's attorney 
and returned this appeal to the Board in 2006 so that the 
claimant could receive the proper section 5103(a) notice.  
The RO sent the veteran notice letters in February and 
December 2007.  Each letter informed the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  It also specified the evidence that 
VA will seek to obtain and that the claimant is expected to 
provide, and asked him to provide any pertinent evidence in 
his possession.  Each letter also specifically met the 
requirements of Dingess, supra.  Both letters also informed 
the claimant of the definition of new and material evidence, 
the date of the prior denial of service connection and basis 
for the prior denial of his claim, and the evidence necessary 
to reopen the claim.  Although the first letter provided the 
current definition of new and material evidence, the second 
letter provided the definition that applies to the current 
appeal. The veteran has been adequately informed of the 
specific information required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

It is notable that, although the claimant's attorney argued 
successfully to the Court that the appeal should be returned 
to the Board for appropriate section 5103(a) notice, the 
attorney did not respond to either the February 2007 or the 
December 2007 letter.  Thus, VA has not been advised of any 
pertinent evidence that it should obtain in connection with 
the current claim.  The Board concludes, therefore, that VA 
has met its duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  

The Board also notes that the claimant's attorney, who has 
been representing the claimant before VA since 1997, notified 
the RO in January 2008, in response to the December 2007 
supplemental statement of the case, that he had contacted the 
veteran's treating psychiatrist, but that he had not yet 
received a medical opinion from the doctor.  The attorney 
requested that the appeal not be transferred to the Board 
until the opinion was submitted for consideration.  A letter 
dated February 1, 2008 gave the attorney an additional 60 
days within which to submit the additional evidence and 
notified him that if the evidence was not received within 
that period, the records would be returned to the Board.  The 
record contains no further correspondence from the attorney.  
Letters dated April 10, 2008 notified the veteran and his 
attorney that the appeal was being returned to the Board.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a psychiatric disability. 
The appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


